6 N.Y.3d 771 (2006)
In the Matter of MICHAEL L. GOLDMAN (Admitted as MICHAEL LARRY GOLDMAN), a Suspended Attorney, Appellant.
DEPARTMENTAL DISCIPLINARY COMMITTEE FOR THE FIRST JUDICIAL DEPARTMENT, Respondent.
Court of Appeals of the State of New York.
Submitted January 17, 2006.
Decided January 17, 2006.
Appeal dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no appeal lies as of right from the unanimous order of the Appellate Division absent the direct involvement of a substantial constitutional question (CPLR 5601).